Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 1 of 13




                  Government Sentencing Exhibit D
Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 2 of 13




                                                                    001
                            USACT000280
Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 3 of 13




                                                                    002
                            USACT000281
Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 4 of 13




                                                                    003
                            USACT000282
Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 5 of 13




                                                                    004
                            USACT000283
Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 6 of 13




                                                                    005
                            USACT000284
Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 7 of 13




                                                                    006
                            USACT000285
Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 8 of 13




                                                                    007
                            USACT000286
Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 9 of 13




                                                                    008
                            USACT000287
Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 10 of 13




                                                                     009
                            USACT000288
Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 11 of 13




                                                                     010
                            USACT000289
Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 12 of 13




                                                                     011
                            USACT000290
Case 3:18-cr-00165-JCH Document 377-3 Filed 12/14/20 Page 13 of 13




                                                                     012
                            USACT000291
